DAVIDSON, P. J.
Appellant was convicted of murder in the second degree ;. his punishment being assessed at 25 years’ confinement in the penitentiary. The record is before us without a statement of facts or bills of exception. There are quite a number of grounds set out in the motion for new trial. None of these, in the absence of statement of facts and bills of exception, can be intelligently reviewed. We are unable to say that any error was committed, or that there is any merit in any of the contentions, in the absence of the statement of facts. The judgment is affirmed.